Citation Nr: 9912937	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  92-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there is clear and unmistakable error in the 
rating decision of August 1981 which denied service 
connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This appeal arises from decisions of the New York, New York, 
Regional Office (RO).  The claim for service connection for 
cardiovascular disease arises from a rating decision of 
September 1990.  The issues concerning whether new and 
material evidence has been received to reopen claims for 
service connection for bilateral knee and neck disabilities 
arise from a rating decision of December 1990.  The claim 
concerning whether there is clear and unmistakable error in 
the August 1981 rating decision arises from a hearing 
officer's decision of June 1992.

The veteran appealed these issues to the Board of Veterans' 
Appeals (Board) and in a March 1994 decision, the Board found 
that new and material evidence had been received to reopen 
the claim for service connection for a heart condition.  On 
this issue, the case was remanded to the RO for further 
evidentiary development and adjudication.  The other issues 
were held in abeyance.  The case has been returned to the 
Board for consideration.



FINDINGS OF FACT

1.  The August 1981 rating decision is final

2.  The allegation of clear and unmistakable error in the 
August 1981 decision involves disagreement as to how the 
evidence was weighed and evaluated.

3.  There is no clear and unmistakable error in the August 
1981 rating decision.

4.  Extrasystoles, a cardiac arrhythmia, existed prior to 
service.

5.  The extrasystoles did not increase or were not aggravated 
during service.

6.  The veteran did not have mitral stenosis or rheumatic 
heart disease in service.

7.  A cardiovascular disorder (other than the preexisting 
extrasystoles) was not incurred in service and current 
cardiovascular disease is not related to service. 

8.  There is no competent evidence of any cardiovascular 
disease, including hypertension, within one year of discharge 
from service.

9.  A rating decision in August 1981 denied service 
connection for knee and neck conditions.

10.  Evidence received subsequent to the August 1981 decision 
is not new and material.



CONCLUSIONS OF LAW

1.  The criteria for finding clear and unmistakable error in 
the August 1981 rating decision are not met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 20.302(a), 20.1103 
(1998).

2.  Cardiovascular disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309(a) (1998).  

3.  The August 1981 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.204, 20.302, 20.1103 
(1998).  

4.  The August 1981 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for a neck disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.204, 20.302, 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and unmistakable error

The issue of whether there is clear and unmistakable error in 
a prior rating decision is a matter in which the law, as 
opposed to the evidence, is dispositive of the issue.  See 
Luallen v. Brown, 8 Vet.App. 92 (1995).  When a claim becomes 
final after an unappealed rating decision, the claim may not 
be thereafter reopened, except as may otherwise be provided.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).  

A rating decision in May 1980 denied service connection for 
arteriosclerotic heart disease as part of the veteran's claim 
for disability pension.  There is no indication in the record 
that the veteran was notified of this decision.  A confirmed 
rating in August 1981 continued the denial of service 
connection.  The veteran was advised of this decision in a 
September 1981 letter to him.  While he submitted a timely 
notice of disagreement and a statement of the case was 
issued, he withdrew his appeal in a statement that was 
received in April 1982.  See 38 C.F.R. § 20.204 (1998).  
Therefore, the RO's August 1981 decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

"Previous determinations which are final and binding . . . 
will be accepted as correct in the absence of clear and 
unmistakable error."  38 C.F.R. § 3.105(a) (1998).  

Clear and unmistakable error is a very specific and unique 
type of error.  It is the kind of legal or factual error 
which compels the conclusion that the result of the decision 
would have been manifestly different but for the error.  Even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
However, simply to claim clear and unmistakable error on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  Also, broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet.App. 310 
(1992); Fugo v. Brown, 6 Vet.App. 40 (1993).  If a veteran 
raises clear and unmistakable error, there must be some 
degree of specificity as to what the alleged error is and, 
that if true, would be clear and unmistakable error on its 
face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  There must be more than a 
disagreement as to how the facts were weighed or evaluated; 
the alleged error must be undebatable, and the error must be 
outcome determinative.  If there was a clear error in 
judgment or the conclusion was not based on a consideration 
of the relevant factors involved in the claim or not in 
accordance with the law, the Board must decide that a clear 
and unmistakable error was made, and reverse the prior 
decision.  Porter v. Brown, 5 Vet.App. 233 (1993); see also 
Olson v. Brown, 5 Vet.App. 430; Russell v. Principi, 3 
Vet.App. 310 (1992).

As an initial matter, at the April 1992 RO hearing, the 
veteran's representative claimed that there was clear and 
unmistakable error in denying service connection for 
arteriosclerotic heart disease in the May 1980 rating 
decision.  It is noted that the veteran was not notified of 
this decision, and thus that determination did not become 
final.  However, he did receive notice of an August 1981 
decision that again denied service connection for a heart 
condition.  This was a final determination.  38 C.F.R. 
§ 3.160(d), 20.1103 (1998).  Therefore, the Board construes 
the issue as being a claim for clear and unmistakable error 
in the August 1981 rating decision since that decision 
subsumed the May 1980 decision.

The representative asserted that there was clear and 
unmistakable error since the veteran had cardiovascular 
disease in service and this progressed to a myocardial 
infarction in 1951 or 1952.  However, there is no competent 
evidence in the record which indicates that the veteran had a 
myocardial infarction in the early 1950's.  To the extent 
that the representative is asserting that the RO failed to 
assist the veteran in the development of his claim, a failure 
in the duty to assist does not give rise to a finding of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

At the April 1992 hearing, the representative indicated that 
there was clear and unmistakable error in denying the 
veteran's claim since the service medical records noted 
cardiovascular disease.  In the August 1992 statement of the 
accredited representative (VA Form 1-646), it was again 
argued that the veteran was diagnosed with a heart condition 
during and shortly after service.  There is no indication 
that the facts as known to the Department of Veterans Affairs 
(VA) were not before the decision makers at the time of the 
decision.  The representative has also not shown what 
specific error was committed or how correction of any such 
error would compel a different result.  The representative is 
essentially requesting that the prior final decision be 
readjudicated since the contention is that the facts as known 
to the VA were incorrectly interpreted.  However, such 
allegations cannot form the basis of a claim or finding of 
clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) (disagreement as to how the facts were weighed or 
evaluated, no matter how compelling, cannot form the basis 
for a claim of clear and unmistakable error claim); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Fugo v. Brown, 6 Vet.App. 40 
(1993); Russell v. Principi, 3 Vet.App. 310 (1992).  

Based on the above, there is no clear and unmistakable error 
in the August 1991 rating decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.105(a), 20.302(a), 20.1103 (1998).

Service connection

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  While 
the veteran has indicated he received treatment following 
service, attempts by the RO to obtain additional records have 
not been successful.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more and cardiovascular disease or hypertension become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

A report of physical examination, dated in February 1941 for 
entry into service, notes that evaluation of the heart was 
normal although there were extrasystoles [a premature 
contraction of the heart that is independent of the normal 
rhythm, Dorland's Illustrated Medical Dictionary 599 (27th 
ed. 1988)] at times.  Since extrasystoles were noted on the 
entrance physical examination, the presumption of sound 
condition is rebutted with regard to the extrasystoles since 
they were noted at entry into service.  38 C.F.R. § 3.304(b) 
(1998).

The veteran was admitted to a service hospital on February 
23, 1943, with a working diagnosis of observation 
cardiovascular disease.  The report of physical examination 
notes occasional extrasystoles at rest-more following 
exercise.  The veteran was discharge on March 14, 1943.  The 
final diagnoses were acute gingivitis and Vincent's 
infection, and cardiac arrhythmia, extrasystole, cause 
undetermined.  The report of medical examination, dated in 
November 1945 for discharge from service, notes that the 
cardiovascular system was normal.  As noted above, 
extrasystoles were noted at entry into service.  While the 
veteran was hospitalized for observation for cardiovascular 
disease and a cardiac arrhythmia of extrasystoles was noted, 
there were no further findings related to cardiac arrhythmias 
during the remainder of service and the cardiovascular system 
was normal at discharge.  Since there were no findings 
related to extrasystoles after March 1943 and the 
cardiovascular system was normal at discharge, there was no 
increase or aggravation of the veteran's extrasystoles during 
service.  38 C.F.R. § 3.306(a) (1998); Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

As noted, the veteran was admitted on February 23, 1943, with 
a working diagnosis of observation cardiovascular disease.  A 
February 23, 1943 electrocardiograph report notes an 
interpretation of normal electrocardiogram.  The report of a 
chest X-ray, dated February 25, 1943, notes that the 
roentgenological picture was that of a mitral stenotic heart, 
and further clinical and radiological observation were 
advisable.  A March 3, 1943, progress note indicates that it 
was decided that the veteran had a functional cardiac 
condition and not organic.  The veteran was discharge on 
March 14, 1943.  The final diagnoses were acute gingivitis 
and Vincent's infection, and cardiac arrhythmia, 
extrasystole, cause undetermined.  Therefore, while the 
veteran was hospitalized for observation for cardiovascular 
disease, the only cardiovascular abnormality that was 
diagnosed was an arrhythmia due to extrasystoles which 
existed prior to service.  The veteran was seen again in June 
1943 complaining of pain around the heart, however, only an 
upper respiratory infection was diagnosed.  The report of 
medical examination, dated in November 1945 for discharge 
from service, notes that the cardiovascular system was 
normal.  

The February 1943 chest X-ray report notes that the 
roentgenological picture was that of a mitral stenotic heart.  
However, the report of an October 1998 review of the claims 
file by a VA cardiologist indicates that mitral stenosis was 
not a diagnosis that could be made radiographically on chest 
X-ray and the auricular enlargement that was noted was 
suggestive but not diagnostic of mitral stenosis.  The 
service medical records do not show any other abnormalities 
of the heart other than the preexisting extrasystoles.  The 
report of a July 1994 VA examination notes that an inservice 
chest X-ray had findings compatible with mitral stenosis.  
The report notes that there was mitral regurgitation and 
indicates that the veteran's disability was associated with 
mitral valve disease and uncontrolled high blood pressure.  
The examiner did not indicate that the veteran had mitral 
stenosis or that the veteran's cardiovascular problems were 
related to the service.  The January 1997 VA examination 
report also indicates there was no mitral stenosis.  
Additionally, the VA cardiologist, after a review of the 
medical evidence in the claim file in October 1998, reported 
that there was no evidence in the claims folder to support a 
diagnosis of mitral stenosis.  Therefore, the evidence does 
not show that mitral stenosis was incurred in service.  

In May 1981, the veteran submitted several statements from 
individuals which indicate, in essence, that the veteran had 
cardiovascular disease in service and he continued to have 
cardiovascular disease following service.  However, none of 
these statements is from a person who is identified as a 
medical professional.  As such, they are not considered 
competent to render an opinion as to the veteran's medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, these statements are not of probative value.

An April 1990 statement from a private physician states that 
based on a review of the veteran's medical records for 1945, 
"he is Suffering from Cardiac Arythmia since then 
(extrasyslotes) and the doctor who examined him felt that the 
cardiac abnormality was related to a line of duty injury."  
An April 1992 statement from another private physician notes 
that based on a review of past records, the veteran was 
admitted in February 1943 for observation for cardiac 
disease.  The statement notes that the private physician who 
provided the April 1990 statement stated "[i]t appears to be 
a chronological relationship between the onset of arrythmia 
and an episode of chest pain, which he had while in the 
army."  Private physician statements, dated in April 1994 
and July 1997, indicate that according to the veteran, he had 
a viral like disease many years earlier which triggered the 
onset of palpitations.  The statement indicates that the 
palpitations were later determined to be atrial fibrillation.  
The impression was cardiac arrhythmia.

As noted above, the veteran's extrasystoles existed prior to 
service.  Therefore, the statements by the private physicians 
that the veteran's arrhythmia problems began during service 
are not probative since the extrasystoles existed prior to 
service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
("An opinion based upon an inaccurate factual premise has no 
probative value.").  While extrasystoles were noted at the 
time he was hospitalized in service, there is no evidence in 
the record that they had increased in severity at the time of 
discharge from service and the private physician statements 
do not provide any basis to find that there was an increase 
during service.  Additionally, it is not shown that the 
private physicians had all of the medical evidence from the 
service medical records or the medical evidence in the claims 
file available to them as the basis for their opinions.  The 
report of the October 1998 review by the VA cardiologist 
details the service medical records and post service medical 
evidence in the claims file.  The report indicates that 
extrasystoles were noted in February 1941 and that they were 
not a prodrome of congestive heart failure.  Therefore, the 
private physician's statements do not provide probative 
evidence showing that the veteran's arrhythmia and 
cardiovascular disease began during service.

A January 1997 VA examination report indicates that there was 
no evidence of mitral stenosis.  The report notes that it was 
possible that mitral regurgitation was related to previous 
rheumatic heart disease.  However, the service medical 
records do not show that the veteran had rheumatic heart 
disease in service.  Additionally, the report of the October 
1998 review by the VA cardiologist indicates that there was 
no evidence of rheumatic heart disease in service.  The 
October 1998 report provided a detailed review of the medical 
evidence considered, thus providing a basis for the 
conclusion reached.  The January 1997 VA examination did not 
provide such detail.  Therefore, other evidence indicating 
there was no rheumatic heart disease in service outweighs the 
finding in the January 1997 VA examination report.  
Therefore, the evidence does not link the veteran's heart 
disease to service.  

An August 1997 statement from a private physician indicates 
that the veteran claimed he was hospitalized for irregular 
heart beats in February 1943 and that the irregular heart 
beats had bothered him since that time.  The statement also 
indicates that he was diagnosed with rheumatic fever while in 
the Army.  The physician indicated that the veteran had 
significant mitral and tricuspid regurgitation from possible 
rheumatic heart disease in service.  As noted above, the 
veteran's arrhythmia (extrasystoles) existed prior to service 
and was not aggravated by service.  The service medical 
records do not show that the veteran had rheumatic heart 
disease in service.  Additionally, the report of the October 
1998 review by the VA cardiologist indicates that there was 
no evidence by history in the claims folder of the veteran 
having had rheumatic heart disease in service.  The private 
physician's statement does not show that the medical 
evidence, including the service medical records, in the 
claims file was reviewed.  The opinion must therefore be 
presumed to be based on a history that was provided by the 
veteran.  This history is not supported by competent medical 
evidence in the record.  Therefore, the private physician's 
statement that the veteran had rheumatic fever in service 
leading to mitral and tricuspid regurgitation is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

A May 1998 VA examination report notes that the veteran 
indicated he developed valvular heart disease in service.  
However, this is not supported by evidence in the service 
medical records.  His assertion is not probative since 
information from a lay person recorded on an examination 
report does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

At a December 1990 RO hearing, the veteran testified that he 
obtained heart medicine from private physicians overseas 
while in service.  The veteran also testified that he had a 
heart condition immediately after service.  He also testified 
that he had a heart attack in the 1949 to 1952 time period.  
A friend of the veteran testified that the veteran complained 
about his heart after service.  At an April 1992 RO hearing, 
the veteran testified that he received treatment for his 
heart immediately after service and that he had a heart 
attack in the early 1950's.  The testimony of the veteran and 
his friend is not supported by competent medical evidence.  
While the RO made attempts to obtain past medical records 
from health care facilities and the veteran, they were not 
successful in obtaining the past medical records.  The 
testimony of the veteran and his friend is not probative 
since as lay persons, they are not competent to render 
medical diagnoses or opinions requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's testimony is not probative.

The veteran had extrasystoles, a cardiac arrhythmia, prior to 
service.  There was no aggravation or increase of the 
arrhythmia during service.  Statements from private 
physicians indicating that the veteran's arrhythmia began 
during service are not probative since they fail to take into 
account that extrasystoles existed prior to service.  
38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (1998).

While mitral stenosis was suggested on a service chest X-ray, 
it was not diagnosed and other medical evidence in the claims 
file does not show mitral stenosis.  Additionally, those 
physician statements which indicate that his current 
cardiovascular disease is related to service or rheumatic 
fever in service are not probative since competent medical 
evidence does not show rheumatic heart disease or another 
diagnosed cardiovascular disorder (other than the preexisting 
extrasystoles) in service.  This is supported by the October 
1998 review of the medical evidence by the VA cardiologist.  
Other evidence also does not show that any other 
cardiovascular disorder developed or was incurred in service, 
or that his current cardiovascular disease is related to 
service.  38 C.F.R. § 3.303 (1998).

The veteran claims that he was treated for his heart within 
days of his discharge from service.  However, there is no 
medical evidence to support this assertion.  The veteran's 
assertion is not probative since as a lay person, he is not 
competent to render an opinion as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, there is no competent evidence of any 
cardiovascular disease, including hypertension, within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  


Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
cardiovascular disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309(a) (1998).  

New and material evidence

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  

Knees

In a rating decision in March 1947, service connection for a 
disability of the knees was denied.  A rating decision in 
August 1981 again denied service connection for a knee 
condition.  The veteran was advised of this decision in a 
letter to him in September 1981.  While he submitted a timely 
notice of disagreement and was provided with a statement of 
the case, he withdrew his appeal.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.204, 20.302, 20.1103 (1998).  Since the August 1981 
decision is the last decision to address a claim involving 
service connection of the knees, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence received since that decision.  
Evans v. Brown, 9 Vet.App. 273 (1996).  

The veteran submitted copies of his service medical records.  
However, the originals of the service medical records were 
contained in the claims file and considered for the prior 
decision.  Therefore, the service medical record copies are 
not new.

The report of a VA examination, dated in October and November 
1991, was received.  Additionally, VA medical records and 
examination reports, dated from April through July 1994, were 
received.  January 1997 and May 1998 examination reports, and 
an October 1998 records review and opinion by a VA physician 
were also received.  These VA medical records are new since 
they were not previously of record.  However, with the 
exception of the October and November 1991 VA examination 
report, none of these reports addresses the veteran's knees 
and are thus not material.  The October and November 1991 
report notes a long history of bilateral knee pain and 
provides an assessment of the veteran's knees.  However, the 
annotation of there being the long history of knee pain 
appears to be based on information provided by the veteran.  
This does not constitute competent evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the report does 
not provide any competent evidence that the veteran's knee 
problems are related to service.  Accordingly, the October 
and November 1991 VA examination report is also not material.  

Private medical statements, dated in April 1990, April 1992, 
April 1994, July 1997, and August 1997, were received.  These 
statements are new in the sense that they were not previously 
of record.  However, with the exception of the July 1997 
statement, none of these statements addresses the knees.  
Therefore, they are not material.  The July 1997 statement 
indicates that the veteran "has a history of Knee pain since 
1940 as Medical Records from Veterans Hospital."  However, 
the service medical records note complaints of knee pain in 
service.  Additionally, the March 1980 VA examination report 
also indicates that the veteran complained of knee pain.  
Therefore, the premise that the veteran had knee pain since 
service has been previously considered and rejected.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Additionally, the 
statement does not indicate that the veteran's current knee 
disorder is related to service but only indicates that he has 
had knee pain since 1940.  Finally, the author of the 
statement is a specialist in cardiology and internal 
medicine.  Therefore, the statement is of limited probative 
value.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise).  Therefore, this 
statement is not material and is not so significant that it 
must be considered to fairly decide the merits of the claim.  

The veteran presented testimony at a hearing in December 1990 
that his knees were treated during and immediately after 
service.  He also presented testimony at an April 1992 
hearing that he received treatment for knee pain in service 
and also after service.  The service medical records do note 
complaints of knee pain.  Therefore, the testimony that the 
veteran received treatment for his knees in service is not 
new.  Additionally, while he claims to have received 
treatment for his knees after service, he is not competent to 
opine as to the medical diagnosis for which he received 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, he has not specified when and where he 
received such treatment or provided records related to such 
treatment.  Therefore, the veteran's testimony is not 
material and is not so significant that it must be considered 
to fairly decide the merits of the claim.  

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for a bilateral 
knee disability.  Either alone or in conjunction with the 
evidence previously of record, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a bilateral knee disability is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (1998).


Neck

In a rating decision in May 1980, service connection for 
arthralgia of the neck was denied.  A rating decision in 
August 1981 again denied service connection for a neck 
condition.  The veteran was advised of this decision in a 
letter to him in September 1981.  While he submitted a timely 
notice of disagreement and was provided with a statement of 
the case, he withdrew his appeal.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.204, 20.302, 20.1103 (1998).  Since the August 1981 
decision is the last decision to address a claim involving 
service connection for the neck, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence received since that decision.  
Evans v. Brown, 9 Vet.App. 273 (1996).  

The veteran submitted copies of his service medical records.  
However, the originals of the service medical records were 
contained in the claims file and considered for the prior 
decision.  Therefore, the service medical record copies are 
not new.

The report of a VA examination, dated in October and November 
1991, was received.  Additionally, VA medical records and 
examination reports, dated from April through July 1994, were 
received.  January 1997 and May 1998 examination reports, and 
an October 1998 records review and opinion by a VA physician 
were also received.  These VA medical records are new since 
they were not previously of record.  However, with the 
exception of the October and November 1991 VA examination 
report, none of these reports addresses the veteran's neck 
and are thus not material.  The October and November 1991 VA 
examination report notes a long history of neck pain and 
provides an assessment of the veteran's neck.  However, the 
annotation of there being the long history of neck pain 
appears to be based on information provided by the veteran.  
This does not constitute competent evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the report does 
not provide competent evidence that the veteran's current 
neck problems are related to service.  Accordingly, the 
October and November 1991 VA examination report is also not 
material.  

Private medical statements, dated in April 1990, April 1992, 
April 1994, July 1997, and August 1997, were received.  These 
statements are new in the sense that they were not previously 
of record.  However, none of these statements addresses the 
neck.  Therefore, they are not material.  

The veteran presented testimony at a hearing in December 1990 
that his neck was treated during and immediately after 
service.  He also presented testimony at an April 1992 
hearing that he received treatment for his neck in service 
and also after service.  The service medical records do note 
a complaint of neck pain.  Therefore, the testimony that the 
veteran received treatment for his neck in service is not 
new.  Additionally, a March 1980 VA examination report notes 
arthralgia of the neck by history and a March 1981 statement 
from the veteran notes treatment immediately after service 
for neck pain.  Therefore, his testimony is cumulative and 
not new.  Additionally, while he claims to have received 
treatment for his neck after service, he is not competent to 
opine as to the medical diagnosis for which he received 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, he has not specified when and where he 
received such treatment or provided records related to such 
treatment.  Therefore, the veteran's testimony is not 
material and is not so significant that it must be considered 
to fairly decide the merits of the claim.  

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for a neck 
disability.  Either alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a neck disability is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).


ORDER

1.  There is no clear and unmistakable error in the August 
1981 rating decision.
2.  Service connection for cardiovascular disease is denied.
3.  New and material evidence has not been received and the 
claim for service connection for a bilateral knee disability 
is not reopened.
4.  New and material evidence has not been received and the 
claim for service connection for a neck disability is not 
reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

